Exhibit Unaudited Pro Forma Consolidated Financial Statements On May 30, 2008, Benacquista Galleries, Inc. (“BAQU”), Benacquista Acquisition Corp., a wholly-owned subsidiary of BAQU (“Acquisition Sub”), and Vibe Records, Inc. (“Vibe” or the “Company”) entered into an Agreement and Plan of Merger (the “Merger Agreement”).Pursuant to the terms of the Merger Agreement, Acquisition Sub merged with and into Vibe.Vibe, as the surviving entity, became a wholly-owned subsidiary of BAQU (the “Merger”).At the closing of the Merger, each share of Vibe’s common stock issued and outstanding immediately prior to the closing of the Merger was converted into one share of BAQU’s common stock, par value [$0.0001] per share (“Common Stock”). An aggregate of 13,489,201 shares of BAQU’s Common Stock was issued to the holders of Vibe’s common stock.BAQU had 1,072,666 shares of Common Stock issued and outstanding at the time of this merger. This transaction will be accounted for as a reverse merger, with Vibe being the acquirer for accounting purposes. The pre-acquisition financial statements of the accounting acquirer Vibe will become the historical financial statements of the combined companies. Each issued and outstanding share of Vibe’s capital stock shall continue to be issued and outstanding and shall represent one share of validly issued, fully paid, and non-assessable common stock of the Company owned by the Acquisition Sub. Each Vibe Share that is issued and outstanding at the date of the Merger Agreement shall automatically be cancelled and converted, without any action on the part of the holder thereof, into the right to receive one (1)BAQU Share for each Vibe Share. This unaudited pro forma information should be read in conjunction with Vibe’s unaudited financial statements for the six months ended March 31, 2008 and
